Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is made as of May 6,
2011, by and between Green Mountain Coffee Roasters, Inc., a Delaware
corporation (the “Company”), and Luigi Lavazza S.p.A., an Italian corporation
(“Lavazza”).

WITNESSETH

WHEREAS, Lavazza previously acquired from the Company 8,566,649 shares of common
stock of the Company, par value $0.10 per share (“Common Stock”), pursuant to
the terms and conditions of a Common Stock Purchase Agreement dated as of
August 10, 2010 (the “2010 Agreement”).

WHEREAS, pursuant to Section 10.3 of the 2010 Agreement, the Company agreed not
sell or issue any additional Common Stock for a period of five years and six
months without first offering Lazazza the opportunity to purchase its Allotment
of such newly issued Common Stock.

WHEREAS, the Company notified Lavazza of its intent to sell up to $500 million
of shares of Common Stock through an underwritten public offering (the
“Offering”) and Lavazza has agreed to acquire its Allotment of such newly issued
stock in a private placement on the same terms and conditions on which the
Company sells Common Stock in the Offering.

WHEREAS, the underwriters (the “Underwriters”) conducting the Offering have
entered into an underwriting agreement (the “Underwriting Agreement”) with the
Company and the selling stockholders party thereto dated as of the date of this
Agreement (a copy of which has been provided to Lavazza) pursuant to which the
Company has agreed to sell up to 9,479,544 shares of Common Stock to the
Underwriters, consisting of a primary offering of 8,189,544 shares of Common
Stock (the “Primary Offering”) and an overallotment option permitting the
Underwriters to acquire an additional 1,290,000 shares of Common Stock in one or
more closings pursuant to the terms of the Underwriting Agreement (the
“Overallotment Option”).

WHEREAS, Lavazza has agreed to acquire its Allotment of the newly issued Common
Stock to maintain its current percentage ownership of the Company’s outstanding
Common Stock as of immediately prior to any closings in respect of the Offering
in private placements.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Lavazza agree as
follows:

Section 1. Definitions.

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated or referenced
in this Section 1:

“2010 Agreement” shall have the meaning set forth in the Recitals hereto.

“Agreement” shall have the meaning set forth in the Preamble hereto.



--------------------------------------------------------------------------------

“Allotment” shall mean the amount of newly issued Common Stock that will enable
Lavazza to maintain its current percentage ownership of the Company’s
outstanding Common Stock as of immediately prior to the Offering in accordance
with Section 10.3 of the 2010 Agreement.

“Business Day” shall mean any day other than a Saturday or a Sunday or a day on
which banking institutions in The City of New York or in Italy are authorized or
obligated by law or executive order to close.

“Common Stock” shall have the meaning set forth in the Recitals hereto.

“Company” shall have the meaning set forth in the Preamble hereto.

“Closing” shall mean the Primary Closing or an Overallotment Closing, as
applicable.

“Closing Date” shall mean, with respect to the Primary Closing or an
Overallotment Closing, the date on which such Closing takes place.

“Company Reports” shall have the meaning set forth in Section 4.6 hereof.

“Confidentiality Agreement” shall have the meaning set forth in Section 7 of
this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other governmental jurisdiction of
any nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or entity
and any court or other tribunal); or (d) self-regulatory organization (including
the Nasdaq and the Financial Industry Regulatory Authority).

“Indemnified Liabilities” shall have the meaning set forth in Section 8 of this
Agreement.

“Indemnitees” shall have the meaning set forth in Section 8 of this Agreement.

“Intellectual Property” shall mean any and all intellectual property rights
arising from or associated with any of the following, whether protected, created
or arising under the laws of the United States or any other jurisdiction:
(i) patents and patent applications; (ii) registered and unregistered trademarks
and service marks, pending trademark and service mark registration applications,
and all goodwill associated therewith and symbolized thereby; (iii) registered
and material unregistered copyrights and applications for registration thereof;
(iv) registered internet domain names; (v) trade secrets, technical data,
know-how, show-how, formulae, methods,

 

2



--------------------------------------------------------------------------------

designs, processes and procedures; and (vi) all software, software
implementations of algorithms, computer programs and related materials.

“Lavazza” shall have the meaning set forth in the Preamble hereto.

“Material Adverse Effect” shall mean any effect, change, claim, event or
circumstance that, considered together with all other effects, changes, claims,
events and circumstances, has had or would reasonably be expected to have or
result in a material adverse effect on (1) the assets, business, financial
condition, liabilities or results of operations of the Company and its
Subsidiaries, taken as a whole, but shall not include: (i) effects, changes,
claims, events or circumstances resulting from (A) changes since the date of
this Agreement in general economic or political conditions or the securities,
credit or financial markets worldwide, (B) changes since the date of this
Agreement in conditions generally affecting the industry in which the Company
operates, (C) changes since the date of this Agreement in generally accepted
accounting principles or the interpretation thereof, (D) changes since the date
of this Agreement in law, (E) any acts of terrorism or war since the date of
this Agreement, in each case, unless disproportionately adverse to the Company
and its Subsidiaries, taken as a whole; (ii) any adverse impact on the Company’s
relationships with employees, customers and suppliers of the Company that is
directly attributable to the announcement or pendency of this Agreement and the
transactions contemplated by this Agreement, or any other adverse impact on the
Company that is directly (and to the extent) attributable to the announcement
and pendency of the transactions contemplated in this Agreement; (iii) any
failure after the date of this Agreement to meet internal or analyst projections
or forecasts for any period, in and of itself, but not excluding the underlying
facts relating to any such failure to the extent that any such facts would
constitute a Material Adverse Effect; or (iv) the taking of any action required
to be taken by the Company pursuant to the Agreement or specifically instructed
by Lavazza, or (2) the ability of the Company to consummate the transactions
contemplated by this Agreement or the validity or enforceability of this
Agreement or the rights or remedies of Lavazza hereunder.

“Nasdaq” shall mean, as the case may be, The Nasdaq Global Market or Nasdaq
Stock Market LLC.

“New Shares” shall the shares of Common Stock acquired by Lavazza pursuant to
this Agreement in the Primary Closing and any Overallotment Closing.

“Offering” shall have the meaning set forth in the Recitals hereto.

“Overallotment Closing” shall have the meaning set forth in Section 3.2 hereof.

“Overallotment Option” shall have the meaning set forth in the Recitals hereto.

“Overallotment Shares” shall mean, with respect to any Overallotment Closing,
the number of shares purchased pursuant to this Agreement the number of which
shall be equal to that amount necessary to enable to Lavazza to maintain its
then-current percentage of ownership of the Company’s outstanding Common Stock
as of immediately prior to such Overallotment Closing.

 

3



--------------------------------------------------------------------------------

“Per Share Price” shall have the meaning set forth in Section 2 of this
Agreement.

“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, Governmental Body or other entity of any kind.

“Primary Closing” shall have the meaning set forth in Section 3.1 hereof.

“Primary Offering” shall have the meaning set forth in the Recitals hereto.

“Primary Shares” shall mean the five hundred twenty-five thousand, six hundred
thirty-eight (525,638) shares of the Common Stock to be acquired at the Primary
Closing.

“Purchase Price” shall mean the aggregate amount payable by Lavazza to purchase
the New Shares pursuant to this Agreement.

“Registration Rights Agreement” shall mean the Registration Rights Agreement
entered into by the Company and Lavazza on and as of September 28, 2010.

“Required Investment Amount” shall have the meaning set forth in the 2010
Agreement.

“SEC” shall mean the United States Securities and Exchange Commission.

“SEC Reports” shall have the meaning set forth in Section 4 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Significant Subsidiary” of a Person shall mean such Person’s “significant
subsidiary,” as defined in Rule 1-02(w) of the SEC’s Regulation S-X.

“Subsidiary” shall mean, with respect to any Person, any other Person (A) of
which such Person or a subsidiary of such Person is a general partner or (B) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof.

“Underwriters” shall have the meaning set forth in the Recitals hereto.

“Underwriting Agreement” shall have the meaning set forth in the Recitals
hereto.

 

4



--------------------------------------------------------------------------------

Section 2. Sale and Purchase of Stock. Subject to the terms and conditions of
this Agreement, Lavazza agrees to purchase (or cause one of its Subsidiaries to
purchase), and the Company agrees to sell and issue to Lavazza (or such
Subsidiary of Lavazza), (i) at the Primary Closing, the Primary Shares for an
aggregate purchase price of thirty-five million, nine hundred twenty thousand,
seven hundred eighty-six U.S. dollars and eighty-three cents
(U.S.$35,920,786.83) at a price per share (the “Per Share Price”) equal to
U.S.$68.3375, and (ii) at any Overallotment Closing, the Overallotment Shares
issuable upon such Overallotment Closing at the Per Share Price.

Section 3. Closings.

3.1. Primary Closing. The purchase, sale and issuance of the Primary Shares
shall take place at a closing (the “Primary Closing”) to be held at the offices
of Ropes & Gray LLP, Prudential Tower, 800 Boylston Street, Boston MA, 02199 at
10:00 a.m., Boston time, on the date on which Company issues and sells shares to
the Underwriters in the Primary Offering, or at such other place, time and/or
date as may be jointly designated by the Company and Lavazza.

3.2. Overallotment Closings. If, at any time, the Underwriters determine to
exercise their Overallotment Option (which may be exercised in whole or in
part), then the purchase, sale and issuance of the applicable Overallotment
Shares shall take place at a closing (each, an “Overallotment Closing”) to be
held at the offices of Ropes & Gray LLP, Prudential Tower, 800 Boylston Street,
Boston MA, 02199 at 10:00 a.m., Boston time, on the closing date specified by
the Underwriters with respect to such exercise of the Overallotment Option
pursuant to the Underwriting Agreement, or at such other place, time and/or date
as may be jointly designated by the Company and Lavazza.

3.3. Deliveries. The purchase price for the New Shares purchased at a Closing
shall be paid by Lavazza (or such Subsidiary of Lavazza) to the Company at such
Closing by wire transfer of immediately available funds to an account or
accounts to be designated by the Company. At such Closing, the Company will
deliver to Lavazza (or such Subsidiary of Lavazza) a certificate registered in
Lavazza’s name representing the New Shares purchased at such Closing.

Section 4. Representations and Warranties of the Company.

Except as set forth in (i) the annual report on Form 10-K filed by the Company
with the SEC with respect to the fiscal year ended September 25, 2010, (ii) any
Current Reports on Form 8-K filed by the Company with the SEC since
September 25, 2010, (iii) the quarterly reports on Form 10-Q filed by the
Company with the SEC since the filing date of the Form 10-K referred to above,
including reports with respect to the thirteen-week periods ended December 25,
2010 and March 26, 2011, (iv) all other statements, reports, schedules, forms
and other documents filed by the Company with the SEC since the fiscal year
ended September 25, 2010, and all amendments thereto and (v) the registration
statement on Form S-3 filed with the SEC on August 3, 2009 (Registration
No. 333-160974) and the preliminary prospectus supplement used

 

5



--------------------------------------------------------------------------------

in the Offering filed on May 3, 2011 (collectively the “SEC Reports”) (it being
understood that any matter disclosed in any SEC Report shall be deemed to be
disclosed for a representation herein only to the extent that it is reasonably
apparent from such disclosure in such SEC Report that such disclosure is
applicable to such representation, other than any matters required to be
disclosed for purposes of Section 4.3 (Capitalization) of this Agreement which
matters shall be specifically disclosed in Section 4.3 or in a specific
disclosure schedule to such Section), the Company makes the following
representations and warranties to Lavazza:

4.1. Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Each Significant Subsidiary of the Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each of the Company and each Significant Subsidiary of the Company
has all necessary corporate power and authority: (i) to conduct its business in
the manner in which its business is currently being conducted; (ii) to own and
use its assets in the manner in which its assets are currently owned and used;
and (iii) to perform its obligations under all material contracts to which it is
a party. Each of the Company and each Significant Subsidiary of the Company is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to result in a Material Adverse Effect.

4.2. Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Underwriting Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Underwriting Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary action on the part of the Company. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

4.3. Capitalization. As of May 2, 2011, the authorized capital stock of the
Company consists of (i) 200,000,000 shares of Common Stock, of which 142,036,801
shares were issued and outstanding and (ii) 1,000,000 shares of Preferred Stock,
$0.10 par value, of which no shares were issued and outstanding. All such
outstanding shares have been, or upon issuance will be, validly issued, fully
paid and nonassessable. Except as set forth on Schedule 4.3, as of the date
hereof, (i) no shares of the Company’s capital stock are subject to preemptive
rights (other than the rights contemplated by the 2010 Agreement and this
Agreement), (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the

 

6



--------------------------------------------------------------------------------

Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of Common Stock of the Company, (iii) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act (except the Registration
Rights Agreement), (iv) there are no outstanding securities or instruments of
the Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company, (v) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the New Shares as described in this
Agreement and (vi) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement. Upon
issuance and payment therefor in accordance with the terms and conditions of
this Agreement, the New Shares shall be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges.

4.4. No Conflicts. The execution, delivery and performance of this Agreement and
the Underwriting Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby do not and will not
(i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any material
agreement, indenture or instrument to which the Company or any of its
Significant Subsidiaries is a party or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or Governmental Body to which the Company or any
of its Significant Subsidiaries is subject, or by which any property or asset of
the Company or any of its Significant Subsidiaries is bound or affected.

4.5. Brokers’ Fees. The Company has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

4.6. SEC Reports; Internal Controls and Procedures; Financial Statements.

(a) The Company has filed with the SEC all statements, reports, schedules, forms
and other documents required to be filed by the Company with the SEC since
September 25, 2010 on a timely basis (the foregoing, including the SEC Reports,
collectively, the “Company Reports”). As of the time it was filed with the SEC
(or, if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing) each of the Company Reports (i) was accurate
and complete; (ii) complied as to form with the applicable requirements of the
Securities Act or the Exchange Act (as the case may be) and the applicable rules
and regulations of the SEC thereunder; and (iii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

7



--------------------------------------------------------------------------------

(b) Except as disclosed in the SEC Reports, the Company’s “disclosure controls
and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange
Act) are reasonably designed to ensure that all material information required to
be disclosed by the Company in the reports that it files or furnishes under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC.

(c) Except as disclosed in the SEC Reports, the Company maintains a system of
“internal controls over financial reporting” (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) sufficient to provide reasonable assurance
that: (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s management has completed an assessment
of the effectiveness of the Company’s system of internal controls over financial
reporting in compliance with the requirements of Section 404 of the
Sarbanes-Oxley Act of 2002 for the fiscal year ended September 25, 2010. Except
as disclosed in the SEC Reports, since September 25, 2010 through the date
hereof, neither the Company nor the Company’s independent registered accountant
has identified or been made aware of: (A) any significant deficiency or material
weakness in the design or operation of internal control over financial reporting
utilized by the Company; (B) any illegal act or fraud, that involves the
Company’s management or other employees; or (C) any claim or allegation
regarding any of the foregoing that would have a Material Adverse Effect.

(d) The consolidated financial statements (including any related notes)
contained or incorporated by reference in the SEC Reports (as amended prior to
the date of this Agreement): (i) complied as to form in all material respects
with the published rules and regulations of the SEC applicable thereto;
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered (except as may be indicated in the notes to such
financial statements or, in the case of unaudited financial statements, as
permitted by Form 10-Q, Form 8-K or any successor form under the Exchange Act,
and except that the unaudited financial statements may not contain footnotes and
are subject to normal and recurring year-end adjustments that will not,
individually or in the aggregate, be material in amount), and (iii) fairly
presented, in all material respects, the consolidated financial position of the
Company and its consolidated subsidiaries as of the respective dates thereof and
the consolidated results of operations and cash flows of the Company and its
consolidated subsidiaries for the periods covered thereby. No financial
statements of any Person other than the Company are required by GAAP to be
included in the consolidated financial statements of the Company. With respect
to the financial statements (including any related notes) contained or
incorporated by reference in the SEC Reports and except as disclosed in the SEC
Reports, there have been no deficiencies or weaknesses identified in writing by
the Company or the Company’s independent auditors (whether current or former) in
the design or operation of internal controls of financial reporting utilized by
the Company and its consolidated subsidiaries that would have a Material Adverse
Effect.

 

8



--------------------------------------------------------------------------------

(e) None of the Company or any of its Significant Subsidiaries has any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise), except for liabilities or obligations (i) that were incurred
after September 25, 2010 in the ordinary course of business consistent with past
practice, (ii) that were set forth on the Company financial statements for the
year ended September 25, 2010 or in the SEC Reports, (iii) that were incurred in
connection with this Agreement and the Underwriting Agreement and the
transactions contemplated hereby and thereby, or (iv) that would not reasonably
be expected to result in a Material Adverse Effect.

4.7. Compliance with Laws; Permits. (a) Each of the businesses of the Company or
any of its Significant Subsidiaries is, and since September 25, 2010 has been,
conducted in compliance in all material respects with all laws applicable to the
Company or such Significant Subsidiary or by which any property, asset or right
of the Company or such Significant Subsidiary is bound, (b) the Company is in
compliance in all material respects with the applicable listing, corporate
governance and other rules and regulations of Nasdaq, (c) each of the Company
and each of its Significant Subsidiaries, and any Person acting on their behalf,
holds all material permits necessary for the lawful conduct of its business and
the ownership, use, occupancy and operation of its assets and properties,
including its provision of professional services, (d) the Company and each of
its Significant Subsidiaries is in compliance in all material respects with the
terms of such material permits and such material permits are in full force and
effect, and (e) neither the Company nor any of its Significant Subsidiaries has
received any written communication since September 25, 2010 from any
Governmental Body that remains unresolved and that alleges that the Company or
any of its Significant Subsidiaries is not in compliance in any material respect
with, or is subject to any material liability under, any material permit or law
or relating to the revocation or modification of any material permit. Neither
the Company nor any of its Significant Subsidiaries has received any written
notice that any investigation or review by any Governmental Body that, if
adversely decided, would have a Material Adverse Effect is pending as of the
date of this Agreement with respect to the Company or any of its Significant
Subsidiaries or any of the properties, assets or operations of the Company or
any of its Significant Subsidiaries or that any such investigation or review is
contemplated.

4.8. Absence of Certain Changes or Events. Since September 25, 2010, (i) the
Company and its Significant Subsidiaries have conducted their respective
businesses in all material respects in the ordinary course, consistent with past
practice, and (ii) no event or events have occurred that had or would reasonably
be expected to have a Material Adverse Effect.

4.9. Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Significant Subsidiary of the Company or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority which (i) adversely affects or challenges the legality,
validity or enforceability of this Agreement or the New Shares or (ii) would
reasonably be expected to result in a Material Adverse Effect.

4.10. Intellectual Property.

 

9



--------------------------------------------------------------------------------

(a) The Company and its Significant Subsidiaries either own all right, title and
interest in, free and clear of any liens, or have sufficient right to use
pursuant to license, sublicense, agreement or permission, all Intellectual
Property used or necessary to conduct the business of the Company and its
Significant Subsidiaries as it is currently conducted or anticipated to be
conducted, which right shall not be terminated, amended accelerated or cancelled
by the consummation of the transactions contemplated by this Agreement. To the
Company’s knowledge, no registration or application of the Intellectual Property
owned by the Company or any of its Significant Subsidiaries is invalid or
unenforceable.

(b) The Company has taken commercially reasonable steps to maintain and protect
its Intellectual Property rights and to obtain proper ownership of Intellectual
Property developed for the Company or its Significant Subsidiaries by its
employees and contractors.

(c) To the knowledge of the Company, neither the Company nor any of its
Significant Subsidiaries is infringing or misappropriating in any material
respect any Intellectual Property right of any third party. Without limiting the
foregoing, neither the Company nor any of its Significant Subsidiaries has
received written notice alleging any such material infringement or
misappropriation. No third party is, to the knowledge of the Company, infringing
or misappropriating in any material respect any Intellectual Property rights
owned by the Company or any of its Significant Subsidiaries. Without limiting
the foregoing, the Company has not provided written notice to any third party
alleging any such material infringement or misappropriation.

Section 5. Representations and Warranties of Lavazza.

Lavazza hereby represents and warrants to the Company as follows:

5.1. Authorization; Enforcement. Lavazza has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by Lavazza and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Lavazza. This Agreement has been duly executed by Lavazza
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of Lavazza enforceable against Lavazza in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

5.2. No Registration. Lavazza understands that the New Shares are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Lavazza’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Lavazza set forth herein in order to

 

10



--------------------------------------------------------------------------------

determine the availability of such exemptions and the eligibility of Lavazza to
acquire the New Shares.

5.3. Investment Intent. Lavazza is acquiring the New Shares for investment for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and Lavazza has no present
intention of selling, granting any participation in, or otherwise distributing
the same. Lavazza further represents that it does not have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participation to such Person or to any third Person with respect to any of the
New Shares.

5.4. Investment Experience. Lavazza has sufficient experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company and acknowledges that Lavazza can protect its own interests.
Lavazza has such knowledge and experience in financial and business matters so
that Lavazza is capable of evaluating the merits and risks of its investment in
the Company.

5.5. Speculative Nature of Investment. Lavazza can bear the economic risk of its
investment and is able, without impairing its financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss of its
investment. Lavazza acknowledges that the New Shares may not be resold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.

5.6. Access to Data. Lavazza has had an opportunity to review the SEC Reports
and to ask questions of, and receive answers from, the officers of the Company
concerning the Company’s business, management and financial affairs, which
questions were answered to its satisfaction. Lavazza believes that it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the New Shares. Lavazza acknowledges that it is relying
solely on its own counsel for legal advice with respect to this investment or
the transactions contemplated by this Agreement.

5.7. Accredited Investor. Lavazza is an “accredited investor” within the meaning
of Regulation D, Rule 501(a), promulgated by the SEC under the Securities Act.

5.8. No Governmental Review. Lavazza understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the New Shares or the fairness or
suitability of the investment in the New Shares nor have such authorities passed
upon or endorsed the merits of the offering of the New Shares.

5.9. Brokers’ Fees. Lavazza has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

5.10. Tax Advisors. Lavazza has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters,
Lavazza relies solely on such

 

11



--------------------------------------------------------------------------------

advisors and not on any statements or representations of the Company or any of
its agents, written or oral. Lavazza understands that it (and not the Company)
shall be responsible for its own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.

5.11. Short Selling. At no time prior to the date of this Agreement has any of
Lavazza or any of its Subsidiaries engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

5.12. Legend. Lavazza understands and agrees that the certificates evidencing
the New Shares or any other securities issued in respect of the New Shares upon
any stock split, stock dividend, recapitalization, merger, consolidation or
similar event, shall bear the following legends (in addition to any legend
required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND/OR LAWS.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE DURING A LOCK-UP PERIOD ENDING SEPTEMBER 28, 2011,
UNLESS SOONER TERMINATED IN ACCORDANCE WITH THE PROVISIONS THEREOF.

5.13. Consents. Lavazza is not and will not be required to make any filing with,
give any notice to, or to obtain any consent from, any Person in connection with
(x) the execution, delivery or performance of this Agreement, or (y) the
consummation of the transactions contemplated in this Agreement except filings
under the Exchange Act.

5.14. Sufficient Funds. As of the date hereof, Lavazza has sufficient funds
presently available, and at each Closing will have sufficient funds available,
to deliver the purchase price payable in respect of the New Shares purchased at
such Closing in full and to consummate the transactions contemplated by this
Agreement in accordance with the terms hereof.

Section 6. Certain Covenants of the Parties.

Lavazza and the Company agree as follows with respect to the period from the
date of execution of this Agreement to the last Closing under this Agreement:

6.1. General. The Company and Lavazza will use commercially reasonable best
efforts to take all action and to do all things necessary, proper, and advisable
in order to consummate and make effective the transactions contemplated by this
Agreement.

 

12



--------------------------------------------------------------------------------

6.2. Overallotment Closings. If at any time prior to the expiration of the
Underwriters’ Overallotment Option, the Company receives notice from the
Underwriters of their election to exercise all or a portion of the Overallotment
Option, then the Company will promptly (and in any event within 24 hours)
provide Lavazza with written notice of such exercise setting forth (i) the
number of shares of Common Stock to be acquired by the Underwriters pursuant to
their Overallotment Option, (ii) the number of Overallotment Shares to be
acquired by Lavazza in respect of such issuance, and (iii) the closing date
specified by the Underwriters with respect to such exercise of the Overallotment
Option pursuant to the Underwriting Agreement.

6.3. Public Announcements. The Company and Lavazza shall consult with one
another before issuing any press release or any public statement with respect to
the transactions contemplated by this Agreement and matters related hereto.
Except as otherwise required or permitted by this Agreement, neither the Company
nor Lavazza shall, nor permit any of their respective Subsidiaries or
representatives to, make any public disclosure regarding the transactions
contemplated by this Agreement unless (a) the other party to this Agreement
shall have approved such disclosure (which approval shall not be unreasonably
withheld, conditioned or delayed) or (b) such disclosure is required by
applicable law. Notwithstanding the foregoing, Lavazza and the Company each
acknowledge that disclosure of the transactions contemplated by this Agreement
have been and will be made in the Company Reports filed in connection with the
Offering.

Section 7. Confidentiality.

Lavazza agrees that all information provided by or on behalf of the Company to
Lavazza and any of its affiliates or representatives in connection with this
Agreement and the transactions contemplated herein shall be governed by the
Mutual Confidentiality Agreement dated March 9, 2010 by and between Lavazza and
the Company (the “Confidentiality Agreement”), as modified and extended in
accordance with the 2010 Agreement.

Section 8. Indemnification.

The Company shall defend, protect, indemnify and hold harmless Lavazza and its
officers, directors, employees and agents (the “Indemnitees”) to the fullest
extent lawful from and against any and all actions, causes of action, suits,
claims, losses (including losses from the diminution of value of any New
Shares), costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in this Agreement or any other certificate, instrument or document
contemplated hereby, or (b) any breach of any covenant, agreement or obligation
of the Company contained in this Agreement or any other certificate, instrument
or document contemplated hereby. Notwithstanding anything in this 0, the Company
will have no duty to indemnify the Indemnitees for Indemnified Liabilities in
the aggregate in excess of the Purchase Price paid by Lavazza for the New
Shares.

 

13



--------------------------------------------------------------------------------

Section 9. Certain Agreements of the Parties.

9.1. Status of Shares. The parties acknowledge and agree that the New Shares
purchased pursuant to this Agreement shall be deemed and constitute for all
purposes “Additional Shares” as defined in the 2010 Agreement and shall be
subject to the obligations and restrictions applicable to Additional Shares
under and in accordance with the 2010 Agreement and shall be entitled to the
rights and benefits afforded to Additional Shares under and in accordance with
the 2010 Agreement and the Registration Rights Agreement. This Agreement and the
transactions contemplated hereby shall be deemed to satisfy the party’s rights
and obligations under Section 10.3 (Preemptive Rights) of the 2010 Agreement
with respect to the Offering.

9.2. 2010 Agreement. The terms and conditions of the 2010 Agreement will remain
in full force and effect.

Section 10. Closing Conditions.

10.1. Conditions to Lavazza’s Obligations at each Closing. The obligation of
Lavazza to complete the transactions contemplated in this Agreement shall be
subject to the satisfaction of, or compliance with, at or before each of the
Closings, of each of the following conditions precedent (each of which may be
waived by Lavazza in whole or in part):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects on
the date hereof and on and as of such Closing Date, other than such
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time, and a
duly authorized officer of the Company shall certify in writing such compliance.

(b) Covenants. The Company shall have, in all material respects, performed all
obligations and complied with all covenants required hereunder to be performed
by it at or prior to such Closing, and a duly authorized officer of the Company
shall certify in writing such performance.

(c) Qualifications and No Legal Impediments. No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any Governmental Body that would, as of such Closing Date, prevent the
issuance or sale of the New Shares to be issued and sold at such Closing; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of such Closing Date, prevent the issuance or sale of the
New Shares to be issued and sold at such Closing.

(d) No Material Adverse Effect. There shall not have occurred a Material Adverse
Effect after the date of this Agreement.

10.2. Conditions to the Obligations of the Company at Closing. The obligation of
the Company to complete the transactions contemplated in this Agreement shall be
subject to the satisfaction of, or compliance with, at or before such Closing,
of each of the following conditions precedent (each of which may be waived by
the Company in whole or in part):

 

14



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of
Lavazza contained herein shall be true and correct on the date hereof and on and
as of such Closing Date, other than such representations and warranties that
expressly speak only as of a specific date or time, which will be true and
correct as of such specified date or time, and a duly authorized officer of
Lavazza shall certify in writing such compliance.

(b) Covenants. Lavazza shall have, in all material respects, performed all
obligations and complied with all covenants required hereunder to be performed
by it at or prior to such Closing, and a duly authorized officer of Lavazza
shall certify in writing such performance.

(c) Qualifications and No Legal Impediments. No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any Governmental Body that would, as of such Closing Date, prevent the
issuance or sale of the New Shares; and no injunction or order of any federal,
state or foreign court shall have been issued that would, as of such Closing
Date, prevent the issuance or sale of the New Shares.

Section 11. Termination of Agreement.

11.1. Basis for Termination. This Agreement may be terminated:

(a) by mutual written agreement of the Company and Lavazza;

(b) by either the Company or Lavazza, if the Primary Closing has not been
consummated on or before June 30, 2011; provided, that the right to terminate
this Agreement pursuant to this Section 11 shall not be available to any party
whose breach of any provision of this Agreement or willful conduct or failure to
act has substantially contributed to the failure of, or has prevented, the
Primary Closing to be consummated by such time; or

(c) by either the Company or Lavazza, as the case may be, if a condition to the
obligations of such party to complete the transactions set forth in Section 10
shall have become incapable of satisfaction.

11.2. Effect of Termination. In the event of termination of this Agreement
pursuant to Section 11.1, the Agreement (other than the provisions of this
Section 11 and Sections 4.5 and 5.9 (Brokers’ Fees), Section 12.8 (Expenses),
Section 7 (Confidentiality), Section 6.2 (Public Announcements), and Section 13
(Governing Law; Jurisdiction; Venue; Jury Trial), which shall survive
termination if such termination occurs prior to the Primary Closing and
Section 6.2 (Overallotment Closings) and Section 9 (Certain Agreements of the
Parties), in addition to the Sections listed above, which shall survive
termination if such termination occurs subsequent to the Primary Closing) shall
then be null and void and have no further force and effect and all other rights
and liabilities of the parties hereunder will terminate without any liability of
any party to the other, except that nothing herein shall relieve either party
from liability for any willful breach of this Agreement prior to such
termination.

 

15



--------------------------------------------------------------------------------

Section 12. Miscellaneous.

12.1. Assignment. This Agreement shall inure to the benefit of and be binding
upon and enforceable by the parties and their successors and permitted assigns.
However, neither party may assign or delegate any of its rights or obligations
under this Agreement without the prior written consent of the other party,
except that Lavazza may assign its right to purchase the New Shares to one of
its Subsidiaries in accordance with Section 2 but no such assignment shall
relieve Lavazza of its obligations hereunder without the prior written consent
of the Company.

12.2. Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of this Agreement and the invalidated provision shall be
revised in a manner that will render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

12.3. Entire Agreement. This Agreement, the 2010 Agreement, the Confidentiality
Agreement and the Registration Rights Agreement constitute the entire agreement
between the parties relating to the subject matter hereof and all other previous
agreements or arrangements between the parties, written or oral, relating to the
subject matter hereof are superseded.

12.4. No Amendment. No amendment, alteration or modification of any of the
provisions of this Agreement will be binding unless made in writing and signed
by each of the parties hereto.

12.5. Compliance with Laws. In performing this Agreement, each party shall
comply with all applicable laws, rules and regulations and shall not be required
to perform or omit to perform any act required or permitted under this Agreement
if such performance or omission would violate the provisions of any such law,
rule or regulation.

12.6. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

12.7. Notices. All notices required or permitted under this Agreement must be in
writing and sent to the address or facsimile number identified below. Notices
must be given: (a) by personal delivery, with receipt acknowledged; (b) by
facsimile followed by hard copy delivered by the methods under (c) or (d);
(c) by prepaid certified or registered mail, return receipt requested; or (d) by
prepaid reputable overnight delivery service. Notices will be effective upon
receipt. Either party may change its notice address by providing the other party
written notice of such change. Notices shall be delivered as follows:

 

If to Lavazza: Luigi Lavazza S.p.A.

     Attention: Simona Musso, General Counsel

     Corso Novara, 59

     10154 Torino, Italy

 

16



--------------------------------------------------------------------------------

     Fax: +39-011-239-8635

 

with a copy to: Cleary Gottlieb Steen & Hamilton LLP

     Attention: William A. Groll, Esq.

     One Liberty Plaza

     New York, NY 10006

     Fax: (212) 225-3999

 

If to the Company: Green Mountain Coffee Roasters, Inc.

     Attention: Howard Malovany,

     Vice President, Corporate General Counsel, and Secretary

     33 Coffee Lane

     Waterbury, VT 05676

     Fax: (802) 882-4400

 

with a copy to: Ropes & Gray LLP

     Attention: Jane D. Goldstein, Esq.

     Prudential Tower, 800 Boylston St

     Boston, MA 02199

     Fax: (617) 235-0376

12.8. Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
which shall have incurred the same, and the other party shall have no liability
thereto.

12.9. Headings. The titles of the Articles and Sections contained in this
Agreement are for convenience only and shall not be considered in construing
this Agreement.

12.10. Parties in Interest. Other than Section 8, nothing in this Agreement is
intended to provide any rights or remedies to any Person other than the parties
hereto.

12.11. Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

12.12. Survival. The representations and warranties made in this Agreement shall
survive any investigation made by any party hereto and the last Closing under
this Agreement for two (2) years from the Closing Date for such Closing. For the
avoidance of doubt, any covenant or agreement of any of the parties set forth in
this Agreement shall survive such last Closing and shall continue in full force
and effect until the time specified in this Agreement for such covenant or
agreement or, if no such time is specified, indefinitely.

12.13. Interpretation of Agreement.

 

17



--------------------------------------------------------------------------------

(a) Each party hereto acknowledges that it has participated in the drafting of
this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.

(b) Whenever required by the context hereof, the singular number shall include
the plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

(d) The words “hereof,” “herein,” “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
subsection of this Agreement, and references herein to “Sections” are intended
to refer to Sections of this Agreement.

Section 13. Governing Law; Jurisdiction; Venue; Jury Trial.

13.1. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

13.2. Submission to Jurisdiction. Each of the Company and Lavazza irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated herein, or for recognition or enforcement of any judgment, and each
of the Company and Lavazza irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the Company and Lavazza hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

13.3. Waiver of Venue. Each of the Company and Lavazza irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated herein in any court referred to in Section 13.2. Each of the
Company and Lavazza hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

18



--------------------------------------------------------------------------------

13.4. Waiver of Jury Trial. EACH OF THE COMPANY AND LAVAZZA HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND LAVAZZA
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT EACH OF THE COMPANY AND LAVAZZA HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

LUIGI LAVAZZA S.P.A.     GREEN MOUNTAIN COFFEE ROASTERS, INC. By:   /s/ Alberto
Lavazza     By:   /s/ Howard Malovany

Name:

Title:

 

Alberto Lavazza

Chairman of the Board

   

Name:

Title:

 

Howard Malovany

Vice President, Corporate General Counsel and Secretary

 

20